WALKER, J.
The judgment sued upon in this case purports to have been rendered at a special term of the superior court of law for Anson county in the State of North Carolina. It is contended, that the circuit court erred in treating the exemplification as evidence of a valid judgment, because it does not show that all the preliminary requisites to the holding of the special term, as *493prescribed by the North Carolina statute, had been complied with. It was not proved or contended that those prerequisites had not been complied with, but that such compliance must be affirmatively shown by the record.
If the superior court of North Carolina was held at a time, or under circumstances, not authorized by the law, so as to render its judgments mere acts of judicial assumption, and therefore void, they would not constitute records of the court. The certificate must be considered as affording evidence that the judgment is of record, and ■therefore the act of a court, and not the act of a judge without authority to hold a court. — Dozier v. Joyce, 8 Porter, 303; Slaughter v. Cunningham, 24 Ala. 261. As well might it be required in every case, that a plaintiff suing upon the judgment of a sister State, which the record says was rendered at a regular term, should prove ■by a production of the statute that the law authoidzed the holding of the court at that time, as to require one suing upon a judgment rendered at a special term to show that the holding of the court at that particular time was authorized by the law. We must intend from the clerk’s certificate, and the statement of the record that the judgment was rendered at a term of the court, in favor of the authority of the tribunal to sit at the time.
It is true that no intendment can be made in favor of the jurisdiction of a court of limited authority. But this principle has no application to the question here. The superior court of Anson county, North Carolina, did not become at its special term a court of limited jurisdiction. It remained a court of general jurisdiction, notwithstanding its session was held atan extraordinary time; and the courts must intend, in the absence of proof to the contrary, that the statutory prerequisites to the holding of the special term were complied with. The law is so settled in North Carolina, in reference to the very statute under which the special court which rendered the judgment here sued upon, was held. — Sparkman v. Daughtry, 13 Iredell’s Law R. 168; State v. Ledford, 6 Iredell, 5.
The case of Dunn v. The State, 2 Ark. 230, where the question of the authority of the court to hold a special *494term, came up on error, is entitled to no controlling influ-énee in this case, where the judgment is collaterally assailed. Whether we would follow the Arkansas decision, if the question arose here on appeal, we do not decide, because the case does not present the point.
The judgment of the court below is affirmed.